      Case 19-18994-VFP           Doc 386 Filed 08/21/20 Entered 08/22/20 00:21:38                         Desc
                                 Imaged Certificate of Notice Page 1 of 3
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−18994−VFP
                                         Chapter: 7
                                         Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Marine Environmental Remediation Group
   LLC
   Pier 3 Roosevelt Roads
   Ceiba, PR 00735
Social Security No.:

Employer's Tax I.D. No.:
  47−1057870




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on August 19, 2020, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 385 − 381
Order Granting Application to Employ Forman Holt as Counsel for Trustee (Related Doc # 381). Service of notice of
the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice.
Signed on 8/19/2020. (jf)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: August 19, 2020
JAN: jf

                                                                      Jeanne Naughton
                                                                      Clerk
           Case 19-18994-VFP              Doc 386 Filed 08/21/20 Entered 08/22/20 00:21:38                                 Desc
                                         Imaged Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-18994-VFP
Marine Environmental Remediation Group L                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 19, 2020
                                      Form ID: orderntc                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 21, 2020.
aty            +Forman Holt,   365 West Passaic Street,   Suite 400,   Rochelle Park, NJ 07662-3017

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 21, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 19, 2020 at the address(es) listed below:
              Anthony Sodono, III     on behalf of Interested Party Anthony Sodono, III asodono@msbnj.com
              Barry J. Roy    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               broy@rltlawfirm.com
              Brian Thomas Crowley    on behalf of Creditor    MER Group Puerto Rico LLC bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Brian Thomas Crowley    on behalf of Other Prof. Brian T. Crowley bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Brian Thomas Crowley    on behalf of Creditor    Maritime Equities LLC bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Brian Thomas Crowley    on behalf of Other Prof. John M. McDonnell bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Charles M. Forman    cforman@formanlaw.com,
               lcapasso@formanlaw.com;cforman@iq7technology.com;ecf.alert+Forman@titlexi.com
              Craig Young     on behalf of Creditor    Local Redevelopment Authority for Roosevelt Road
               craig.young@kutakrock.com, pamela.germas@kutakrock.com
              Damaris Quinones     on behalf of Creditor    James Security Services, LI.
               damarisqv@bufetequinones.com
              Damaris Quinones     on behalf of Creditor    James Security Services LI
               damarisqv@bufetequinones.com
              Davis Lee Wright     on behalf of Interested Party    Modern American Recycling Service, Inc.
               dwright@rc.com
              Erin Kennedy     on behalf of Trustee Charles M. Forman ekennedy@formanlaw.com,
               jkisla@formanlaw.com
              Fran B. Steele    on behalf of U.S. Trustee    U.S. Trustee Fran.B.Steele@usdoj.gov
              Guerric Russell     on behalf of Other Prof.    Starr Indemnity & Liability Co.
               grussell@nicolettihornig.com
              Jacob C. Cohn    on behalf of Defendant    Anointed Security Services, Inc. jcohn@grsm.com,
               tdonahue@gordonrees.com
              Jeffrey Vanacore     on behalf of Creditor    MER Group Puerto Rico LLC JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@perkinscoie.com
              Jeffrey Vanacore     on behalf of Debtor    Marine Environmental Remediation Group LLC
               JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@perkinscoie.com
              Jeffrey Vanacore     on behalf of Debtor    MER Group Puerto Rico LLC JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@perkinscoie.com
              Jeffrey A. Cooper    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jcooper@rltlawfirm.com, cooperatty@aol.com;rgaydos@rltlawfirm.com
              John M. McDonnell    jmcdonnell@mchfirm.com
              John Michael McDonnell    on behalf of Creditor    Maritime Equities LLC jmcdonnell@mchfirm.com,
               NJ95@ecfcbis.com,bcrowley@mchfirm.com
              John Michael McDonnell    on behalf of Creditor    MER Group Puerto Rico LLC jmcdonnell@mchfirm.com,
               NJ95@ecfcbis.com,bcrowley@mchfirm.com
         Case 19-18994-VFP        Doc 386 Filed 08/21/20 Entered 08/22/20 00:21:38                 Desc
                                 Imaged Certificate of Notice Page 3 of 3


District/off: 0312-2          User: admin                  Page 2 of 2                  Date Rcvd: Aug 19, 2020
                              Form ID: orderntc            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John Michael McDonnell    on behalf of Other Prof. John M. McDonnell jmcdonnell@mchfirm.com,
               NJ95@ecfcbis.com,bcrowley@mchfirm.com
              Lindsay Andreuzzi     on behalf of Creditor    Local Redevelopment Authority for Roosevelt Road
               lindsay.andreuzzi@kutakrock.com
              Lindsay Feuer     on behalf of Plaintiff    MER Group Puerto Rico LLC lfeuer@loeb.com,
               nybkdocket@loeb.com;lfeuer@ecf.courtdrive.com;nweingarten@loeb.com;gshi@loeb.com;mjackson@loeb.co
               m
              Lindsay Feuer     on behalf of Creditor    MER Group Puerto Rico LLC lfeuer@loeb.com,
               nybkdocket@loeb.com;lfeuer@ecf.courtdrive.com;nweingarten@loeb.com;gshi@loeb.com;mjackson@loeb.co
               m
              Lindsay Feuer     on behalf of Debtor    Marine Environmental Remediation Group LLC lfeuer@loeb.com,
               nybkdocket@loeb.com;lfeuer@ecf.courtdrive.com;nweingarten@loeb.com;gshi@loeb.com;mjackson@loeb.co
               m
              Lindsay Feuer     on behalf of Plaintiff    Marine Environmental Remediation Group LLC
               lfeuer@loeb.com,
               nybkdocket@loeb.com;lfeuer@ecf.courtdrive.com;nweingarten@loeb.com;gshi@loeb.com;mjackson@loeb.co
               m
              Melissa Danielle Patzelt-Russo    on behalf of Creditor    Compass Maritime Services LLC
               mrusso@chaloslaw.com
              Philip William Allogramento    on behalf of Other Prof.    Starr Indemnity & Liability Co.
               pallogramento@connellfoley.com
              Philip William Allogramento    on behalf of Defendant    Starr Indemnity & Liability Company
               pallogramento@connellfoley.com
              Rachel R. Hager    on behalf of Defendant    Travelers Property Casualty Company of America
               rachel.hager@finazzolaw.com, janalina.santomero@finazzolaw.com;jessica.cano@finazzolaw.com
              Rachel R. Hager    on behalf of Other Prof.    Travelers Property Casualty Company of America
               rachel.hager@finazzolaw.com, janalina.santomero@finazzolaw.com;jessica.cano@finazzolaw.com
              Robert K. Scheinbaum    on behalf of Defendant    Starr Indemnity & Liability Company
               rscheinbaum@connellfoley.com
              Robert K. Scheinbaum    on behalf of Other Prof.    Starr Indemnity & Liability Co.
               rscheinbaum@connellfoley.com
              Stephen R. Catanzaro    on behalf of Other Prof.    Travelers Property Casualty Company of America
               scatanzaro@daypitney.com, cparlapiano@daypitney.com;jcohen@daypitney.com
              Stephen R. Catanzaro    on behalf of Defendant    Travelers Property Casualty Company of America
               scatanzaro@daypitney.com, cparlapiano@daypitney.com;jcohen@daypitney.com
              Terry Lee Stoltz    on behalf of Other Prof.    Starr Indemnity & Liability Co.
               tstoltz@nicolettihornig.com, lroussis@nicolettihornig.com
              Tina Moss    on behalf of Debtor    Marine Environmental Remediation Group LLC
               tmoss@perkinscoie.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
              United States Trustee    USTPRegion03.NE.ECF@usdoj.gov
              William M Hawkins    on behalf of Debtor    Marine Environmental Remediation Group LLC
               whawkins@loeb.com, nybkdocket@loeb.com,whawkins@ecf.courtdrive.com
                                                                                              TOTAL: 42
